In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00349-CR
     ___________________________

ROSS THOMAS BRANTLEY III, Appellant

                     V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
        Trial Court No. 1609793R


   Before Birdwell, Bassel, and Walker, JJ.
  Memorandum Opinion by Justice Walker
                           MEMORANDUM OPINION

       A jury found Appellant Ross Thomas Brantley III guilty of ten counts of

aggravated sexual assault of a child and six counts of indecency with a child by contact

and assessed his punishment at imprisonment in the penitentiary for life and a

$10,000 fine for each of the ten aggravated-sexual-assault-of-a-child counts and for

twenty years and a $10,000 fine for each of the six indecency-with-a-child-by-contact

counts. See Tex. Penal Code Ann. §§ 22.11, 22.021. In accordance with the jury

verdicts, the trial court sentenced Brantley, but it further ordered the life sentence in

count two to run consecutively to the life sentence in count one; it ordered all the

remaining sentences to run concurrently with count one. See id. § 3.03(b)(2)(A).

Brantley appealed.     Because Brantley has not shown that his trial attorney’s

performance was deficient, we overrule his sole issue alleging ineffective assistance of

counsel and affirm the trial court’s judgment.

                          I. BRANTLEY’S COMPLAINT

       In one point, Brantley argues that his trial counsel rendered ineffective

assistance.   Specifically, he complains about trial counsel’s not objecting to the

following two exchanges between the prosecutor and Detective W.K. (Bill) Maddox:

       [Prosecutor:] Okay. After interviewing [the complainant], did you have
       any doubt in your mind that she was telling the truth about what she had
       told you?

              [Maddox:] I believed her and believed she was telling the truth.

       ....

                                           2
             [Prosecutor:] Okay. At the conclusion of your investigation, after
      you had spoken to [the complainant], gotten this sample, talked to [the
      complainant’s mother], did you . . . see any reason that [the complainant]
      had, any motive for her to lie about these acts of sexual abuse?

             [Maddox:] No.

             [Prosecutor:] Is that something that you’re looking for in your
      investigation?

             [Maddox:] Yes. It is something that we will take into account.
      We have cases where there might be [a] divorce or a custody battle going
      on. We might have cases where there have been other disputes between
      the victim and the suspect. No one factor is going to make me make a
      decision, yes or no, on the case, but I do take into account everything
      that I can learn about . . . the relationship. In this case, I didn’t see any
      motive for her to make the statement outside of it being a true
      statement.

      Brantley argues that trial counsel should have objected because Maddox’s

responses were improper opinion testimony under Texas Rules of Evidence 701 or

702. Tex. R. Evid. 701 (“Opinion Testimony by Lay Witness”); 702 (“Testimony by

Expert Witness”).1 Whether through an expert or a lay witness, vouching for another

witness’s credibility is irrelevant and inadmissible because it goes beyond assisting the


      1
        Brantley also cites Texas Rule of Evidence 613(c), which prohibits using a
witness’s prior consistent statement to bolster the witness’s credibility; the rule has an
exception—a prior consistent statement is admissible to rebut an express or implied
charge of recent fabrication. See Trejo v. State, 594 S.W.3d 790, 802 (Tex. App.—
Houston [14th Dist.] 2019, no pet.). The complained-of testimony might bolster the
complainant’s credibility (because Maddox stated that he believed her), but it does not
bolster her credibility by using her prior consistent statements. The complained-of
testimony does not identify any of the complainant’s prior statements; we thus
conclude that Rule 613(c) does not apply.


                                            3
trier of fact in understanding the evidence or determining a fact in issue—it decides

an issue for the jury. See Elmawla v. State, No. 02-19-00279-CR, 2021 WL 1421437, at

*3 (Tex. App.—Fort Worth Apr. 15, 2021, pet. ref’d) (mem. op., not designated for

publication).2 Brantley complains that Maddox’s testimony improperly vouched for

the complainant’s credibility and that trial counsel rendered ineffective assistance

because he did not object.

                       II. STANDARD OF REVIEW

      The United States Constitution guarantees a criminal defendant the effective

assistance of counsel. U.S. Const. amend. VI; Ex parte Scott, 541 S.W.3d 104, 114

(Tex. Crim. App. 2017). To establish ineffective assistance, an appellant must prove

by a preponderance of the evidence that his counsel’s representation was deficient and

that the deficiency prejudiced his defense. Strickland v. Washington, 466 U.S. 668, 687,

104 S. Ct. 2052, 2064 (1984); Nava v. State, 415 S.W.3d 289, 307 (Tex. Crim. App.

2013). The record must affirmatively show that the claim has merit. Thompson v. State,

9 S.W.3d 808, 813 (Tex. Crim. App. 1999).

      In evaluating counsel’s effectiveness under the deficient-performance prong,

we review the totality of the representation and the particular circumstances of the

case to determine whether counsel provided reasonable assistance under all the

circumstances and prevailing professional norms at the time of the alleged error. See

      Brantley’s appellate counsel was also Elmawla’s appellate counsel in Elmawla.
      2

Elmawla issued about a year after counsel filed Brantley’s brief.


                                           4
Strickland, 466 U.S. at 688–89, 104 S. Ct. at 2065; Nava, 415 S.W.3d at 307. Our

review of counsel’s representation is highly deferential, and we indulge a strong

presumption that counsel’s conduct was not deficient. Nava, 415 S.W.3d at 307–08;

Thompson, 9 S.W.3d at 813.

      An appellate court may not infer ineffective assistance simply from an unclear

record or a record that does not show why counsel failed to do something. Menefield v.

State, 363 S.W.3d 591, 593 (Tex. Crim. App. 2012); Mata v. State, 226 S.W.3d 425, 432

(Tex. Crim. App. 2007). Trial counsel “should ordinarily be afforded an opportunity

to explain his actions before being denounced as ineffective.” Menefield, 363 S.W.3d at

593. If trial counsel did not have that opportunity, we should not conclude that

counsel performed deficiently unless the challenged conduct was “so outrageous that

no competent attorney would have engaged in it.” Nava, 415 S.W.3d at 308. Direct

appeal is usually inadequate for raising an ineffective-assistance-of-counsel claim

because the record generally does not show counsel’s reasons for any alleged deficient

performance. See Menefield, 363 S.W.3d at 592–93; Thompson, 9 S.W.3d at 813–14.

                                 III. DISCUSSION

      Defense counsel’s failure to object to certain improper evidence does not by

itself indicate ineffective assistance of counsel unless the record clearly confirms that

no reasonable trial counsel could have made such a decision. See Long v. State,

502 S.W.2d 139, 141 (Tex. Crim. App. 1973) (op. on reh’g); Moore v. State, No. 02-19-

00371-CR, 2021 WL 1569157, at *5 (Tex. App.—Fort Worth Apr. 22, 2021, no pet.)

                                           5
(mem. op., not designated for publication). Brantley contends that trial counsel’s

conduct falls within this exception. We disagree.

      Initially, we note that although both appellate counsel and Brantley (pro se)

filed motions for new trial, neither alleged ineffective assistance of counsel, and

neither motion resulted in a hearing at which evidence was presented. Thus, the

record is silent regarding counsel’s explanation for not objecting. If counsel’s reasons

for his conduct do not appear in the record and if there is at least the possibility that

the conduct could have been a legitimate trial strategy, we defer to counsel’s decisions

and deny relief on an ineffective-assistance claim on direct appeal. Ortiz v. State,

93 S.W.3d 79, 88–89 (Tex. Crim. App. 2002); Moore, 2021 WL 1569157, at *5.

Turning to the record, we conclude that there is at least the possibility that counsel’s

conduct could have been a legitimate trial strategy.

      Trial counsel was not oblivious to appellate counsel’s concerns. During final

argument, trial counsel repeatedly emphasized that it was the jury’s responsibility, not

the witnesses’, to decide whether to believe the complainant:

      Ladies and gentlemen, we all want to thank you for your participation in
      this. You make our system work. Without you, you know, I don’t
      know . . . what we’d do, but you are necessary, and we do appreciate
      your attention and the time and effort you put in on this.

             We heard from a variety of witnesses, and some discrepancies
      came up here. And there seemed to be . . . kind of an overriding theme
      from their witnesses . . ., [“D]on’t worry about it, don’t pay any attention
      to this, that’s not a concern.[”] Well, you’re the jury. You look at all the
      evidence. You decide if it’s a concern or not. You decide if it’s an issue.


                                           6
      You decide what the evidence is, not the witness up there telling you
      their opinion. You decide.

             We heard from Ms. Dula and Detective Maddox, again, about the
      age. What did they tell you? Well, let’s see. We had evidence that, well,
      maybe she was five or six, maybe 11 or 12. And then they both had to
      say, [“O]h, well, don’t worry about this. You know, children this,
      children that.[”] Detective Maddox interviewed a grown woman.[3] He
      didn’t interview a child. You decide if those discrepancies are an issue
      and not the witness.

             We heard from . . . Connie Housley, a nurse. We talked about
      different tests that were done. And . . . she basically said, “[W]ell, don’t
      worry about these contradictory test results.[”] One was positive. One
      was negative. You know, just -- just forget about that.

               Well, ladies and gentlemen, you decide if it’s an issue. You decide
      if it’s a concern or not. The State has the burden to prove their case to
      you beyond a reasonable doubt. They don’t have to prove their case to
      their witnesses. They have to prove it to you.

             We also heard that . . . a child can contract herpes during
      childbirth. It can be passed to the infant. You know, the State has the
      burden of proof to bring you all the evidence. They have the burden,
      and it never shifts to my client ever.

             [The complainant], she finally recalled being asked in 2000 -- I
      believe November of 2007 and March of 2013, she was asked by the
      trained CPS workers -- we heard how they’re trained to do these sexual
      abuse exams out in the field -- asked those questions. She said, [“N]o.[”]
      There was no outcry whatsoever. And you -- again, you hear from their
      witnesses saying, [“D]on’t worry about that, don’t worry about that.[”]
      Well, ladies and gentlemen, that’s for you to decide. That is your job
      here to decide the evidence, not the witnesses’.



      The complainant was under the age of fourteen when the abuse occurred and
      3

made a delayed outcry when she was fifteen years old. She was seventeen years old
when Maddox interviewed her and twenty years old when she testified.


                                           7
             We heard that [the complainant] talked to the district attorney’s
      office, I believe, [to] about six different prosecutors, apparently about 15
      different times. Is that an issue? That’s in evidence. It’s something for
      you to consider how much sort of influence, how much sort of coaching
      could possibly take place with that much contact. You decide her
      credibility.

            You don’t listen to a lady that looks at the interview and says,
      [“W]ell, I believe her.[”] That’s for you to decide when you saw [the
      complainant] on the . . . stand. That’s your job.

            Ladies and gentlemen, the State has the burden of proof to prove
      every element in all 16 counts here, and they did not meet that burden.
      Thank you.

      Thus, trial counsel dealt with the issue about which appellate counsel

complains, but trial counsel went about it in a different manner—he correctly argued

that it was the jury’s (not the witnesses’) call whether to believe the complainant. See

Elmawla, 2021 WL 1421437, at *3. Counsel wove Maddox’s belief into his argument.

See Long, 502 S.W.2d at 141 (“Certainly a valid objection could have been made, but

the failure to object may well have been a part of trial strategy, since counsel argued to

the jury that such informer was perhaps the guilty party and was only trying to shield

himself by giving such information . . . .”). We conclude that the record shows a

plausible reason for trial counsel’s not objecting to the complained-of testimony. See

Blackwell v. State, 193 S.W.3d 1, 22 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d)

(holding that absent direct evidence in the record to show why counsel did not object

to complained-of testimony, counsel’s reasons for his actions are presumed plausible).




                                            8
      Ultimately though, we may not speculate regarding why trial counsel acted as

he did and must presume that a reasonable trial strategy supported his conduct. See

Bone v. State, 77 S.W.3d 828, 835 (Tex. Crim. App. 2002) (stating that retrospective

speculation was not a basis on which to build a claim of ineffective assistance of

counsel); Blackwell, 193 S.W.3d at 21–22 (asserting that courts will not speculate to

find trial counsel ineffective when the record is silent on counsel’s reasoning); see also

Scheanette v. State, 144 S.W.3d 503, 510 (Tex. Crim. App. 2004) (presuming that a

reasonable trial strategy supported defense counsel’s actions because the court could

only speculate as to why counsel acted or failed to act). Without more, we hold that

Brantley has not met his burden of showing by a preponderance of the evidence that

his trial counsel’s representation fell below the standard of prevailing professional

norms. See Strickland, 466 U.S. at 688, 104 S. Ct. at 2065. Because he has not shown

deficient performance, he necessarily cannot show prejudice caused by any deficiency.

See Nava, 415 S.W.3d at 307.

      We overrule Brantley’s point.

                                 IV. CONCLUSION

      Having overruled Brantley’s sole point, we affirm the trial court’s judgments for

ten counts of aggravated sexual assault of a child and six counts of indecency with a

child by contact.




                                            9
                                  /s/ Brian Walker

                                  Brian Walker
                                  Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 19, 2021




                             10